Name: 80/1019/EEC: Commission Decision of 15 October 1980 authorizing the Italian Republic not to apply Community treatment to cross-country lorries originating in Japan (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-12

 Avis juridique important|31980D101980/1019/EEC: Commission Decision of 15 October 1980 authorizing the Italian Republic not to apply Community treatment to cross-country lorries originating in Japan (Only the Italian text is authentic) Official Journal L 302 , 12/11/1980 P. 0034 - 0035****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 15 OCTOBER 1980 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO CROSS-COUNTRY LORRIES ORIGINATING IN JAPAN ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/1019/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS , ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 4 OCTOBER 1980 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO CROSS-COUNTRY LORRIES , FALLING WITHIN SUBHEADING 87.02 B OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THERE IS NO POSSIBILITY IN ITALY FOR IMPORTS OF THE PRODUCTS CONCERNED ORIGINATING IN JAPAN ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1980 ITALY HAS ADMITTED 356 UNITS OF THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATED IN THE SAID THIRD COUNTRY ; WHEREAS THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION , ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 1 500 UNITS IN 1978 TO 2 100 UNITS IN 1979 AND THAT THEY AMOUNT TO 1 400 UNITS FOR THE FIRST EIGHT MONTHS OF 1980 ; WHEREAS NATIONAL PRODUCTION IN ITALY FELL FROM 1 490 UNITS IN 1978 TO 1 082 UNITS IN 1979 AND IS ESTIMATED AT 2 040 UNITS FOR 1980 ; WHEREAS ITALIAN EXPORTS OF SIMILAR PRODUCTS ARE NEGLIGIBLE ; WHEREAS CONSUMPTION OF THE PRODUCTS CONCERNED HAS INCREASED FROM 3 200 UNITS IN 1978 TO 4 000 UNITS IN 1979 AND IS 2 929 UNITS FOR THE FIRST EIGHT MONTHS OF 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THESE PRODUCTS , ORIGINATING IN THIRD COUNTRIES INCREASED FROM 47 % IN 1978 TO 52 % IN 1979 AND IS 49.3 % FOR THE FIRST EIGHT MONTHS OF 1980 ; WHEREAS THE ITALIAN SHARE OF THIS VERY RESTRICTED MARKET FELL FROM 31 % IN 1978 TO 20 % IN 1979 AND HAS REMAINED STAGNANT AT THIS LEVEL IN THE FIRST EIGHT MONTHS OF 1980 ; WHEREAS THESE DATA SHOW THAT THE POSSIBILITIES FOR THE ITALIAN INDUSTRY TO FIND AN OUTLET FOR ITS GOODS ARE PROGRESSIVELY DECREASING AT A TIME WHEN THE MOTOR INDUSTRY IS FACING SERIOUS PROBLEMS ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 347 UNITS ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS THESE APPLICATIONS DO NOT NEED TO BE COVERED BY SUCH AUTHORIZATION ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF THE ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // 87.02 B ( NIMEXE CODES 87.02-81 , 88 ) // CROSS-COUNTRY LORRIES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN ITALY FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION , ORIGINATING IN JAPAN OR UNTIL 28 FEBRUARY 1981 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 15 OCTOBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT